ELECTROLYTE ADDITIVES IN LITHIUM-ION BATTERIES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  there is no need to capitalize “vinyl carbonate”.  Appropriate correction is required.

Response to Amendment
In response to communication filed on 5/12/2021:
Claims 1 and 8-10 have been amended; claims 12-20 have been added. No new matter has been entered.
Previous rejections under 35 USC 102(a)(1) have been withdrawn due to amendment.
Previous non-statutory double patenting rejections have also been withdrawn due to amendment.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot based on grounds of new rejection necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 disclose at least one linear carbonate consists of vinyl carbonate. There is absolutely no disclosure in the specifications defining the linear carbonate to be solely vinyl carbonate. While the specifications disclose a linear carbonate and a vinyl carbonate, there is no disclosure for the linear carbonate specifically being vinyl carbonate. And, as per the rejections 
Claims 2-8 and 10-20 are also rejected under 35 USC 112(a) for their dependence on claims 1 and 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 disclose wherein the at least one linear carbonate consists of vinyl carbonate. “Vinyl carbonate” is not a specific type of chemical compound but a class of compounds (i.e.-vinyl carbonates, vinyl esters, vinyl acetates, etc.). As such, it is not clear what the Applicant is claiming to be a linear carbonate when the claim states a “vinyl carbonate”. Further, the specifications either say “vinyl carbonate” or “vinylene carbonate”. The specifications are interchanging the two terms (see paragraphs 0056, 0062, and 115 of the published specifications). Also, how does the polymerization controlling agent regulate a level of polymerization of the vinyl carbonate? There is no explanation for it.
Finally, one of ordinary skill in the art would know that if the “vinyl carbonate” as claimed is in fact “vinylene carbonate” (both are abbreviated as “VC” so the Examiner is assuming this is not linear carbonates as the claim states. They are cyclic carbonates. Further, as per the rejection under 35 USC 112(a) above, there is no disclosure for the linear carbonate being specifically “vinyl carbonate”.
Claim 1 discloses that Formula (I) is a polymerization controlling agent. If Formula (I) is a polymerization controlling agent then why is Formula (Ib) not?
Claim 9 discloses Formula (I) is a polymerization controlling agent. There is no Formula (I) disclosed in claim 9. There is just Formula (Ia) and (Ic). The claim, therefore, makes no functional sense.
Claims 2-8 and 10-20 are also rejected under 35 USC 112(b) for their dependence on claims 1 and 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729